Exhibit 10.1

 

NANOVIRICIDES, INC.

 

DIRECTOR RETAINER AGREEMENT

 

THIS DIRECTOR RETAINER AGREEMENT (“Agreement”) is entered into by and between
NanoViricides, Inc., a Nevada corporation (“Corporation”) and James Sapirstein
(“Director”) as of October ____, 2018.

 

WHEREAS, Director has been duly appointed to the Corporation’s Board of
Directors to be elected as a Director at the Corporation’s Annual Meeting of
Stockholders, in accordance with the Corporation’s bylaws; and

 

WHEREAS, the Corporation wishes to compensate Director as consideration for his
expected service as a director;

 

NOW THEREFORE, in consideration of the premises and the mutual covenants
contained in this Agreement, the parties agree as follows:

 

1.Services Provided.

 

Director agrees, subject to Director’s continued status as a director as
determined by the Board of Directors of the Corporation (“Board”) and its
stockholders (if applicable), to serve as a member of the Board and, subject to
Director’s election thereto, as a member of one or more of the Governance
Committees of the Board of Directors (heretofore, each a “Committee”), and to
provide those services (“Services”) required of a director and Committee member
under the Corporation’s certificate of incorporation and bylaws (“Charter and
Bylaws”), as both may be amended from time to time, and under the corporate law
of the State of Nevada, the federal securities laws and other state and federal
laws and regulations, as applicable.

 

The Board of Directors currently has (1) Audit Committee, (2) Governance
Committee, (3) Compensation Committee, (4) Nominating Committee, and (5)
Executive Committee. The Board has also adopted a “Code of Conduct” for the
Board and the Company. SEE EXHIBIT A

 

2.Nature of Relationship.

 

Director is an independent contractor and will not be deemed an employee of the
Corporation for purposes of employee benefits, income tax withholding, F.I.C.A.
taxes, unemployment benefits or otherwise. Except as authorized by the Board of
Directors or the Corporation’s Charter and Bylaws, or as allowed by law,
Director shall not represent himself/herself as an agent of the Corporation or
enter into any agreement or incur any obligations on the Corporation’s behalf.
This Agreement shall not be deemed an employment contract between the
Corporation (or any of its subsidiaries or related companies) and Director.
Director specifically acknowledges that the term of service provided by this
Agreement is set forth in Section 7 below.

 


 

 



 

3.Corporation Information.

 

The Corporation will supply to Director, at the Corporation’s expense:

 

a.       Periodic briefings on the business and operations of the Corporation;

b.       “Director packages” (which will include but will not be limited to, for
example, meeting agendas and Corporation reports) for each Board and Committee
meeting, at a reasonable time before each meeting;

c.       Copies of minutes of all Stockholders’, Directors’ and Committee
meetings;

d.       Any other materials that are required under the Charter and Bylaws or
the charter of any Committee on which the Director serves; and

e.       Any other materials that may, in the reasonable judgment of
Corporation, be necessary for performing the Services.

 

4.Representations, Warrantees and Covenants of Director.

 

4.1        Director agrees to provide complete and accurate information and to
permit Corporation to perform a full background investigation. Accordingly,
Director represents and warrants that the information provided to the
Corporation regarding Director’s experience, background and expertise is
truthful, accurate and complete.

 

4.2        Director represents and warrants that the performance of the Services
will not violate any agreement to which Director is a party, compromise any
rights or trust between any other party and Director, or create a conflict of
interest.

 

4.3        Director agrees not to enter into any agreement during the term of
this Agreement that will create a conflict of interest with this Agreement.

 

4.4        Director agrees to comply with all applicable state and federal laws
and regulations, including Section 10 and Section 16 of the Securities and
Exchange Act of 1934 and the rules promulgated thereunder.

 

4.5        Director further agrees to comply with all Nevada and Security and
Exchange Commission laws and regulations applicable to non-public corporations,
and the rules promulgated thereunder.

 

5.Compensation.

 

5.1       SEE EXHIBIT B

 



6.Indemnification and Insurance.

 

6.1        The Corporation has previously executed, or shall execute
concurrently with the execution of this Agreement, an Indemnity Agreement with
Director substantially in the form attached hereto as Exhibit C.

 



 

 

 

6.2        In addition, the Corporation shall, at its expense and immediately
upon execution of this Agreement, cause Director to be covered as an insured
under a Directors’ and Officers’ Liability Insurance policy commercially
reasonable as to coverage limitation and amounts, taking into account the
Corporation’s business and stage of development. The Corporation currently
maintains directors’ and officer’s insurance policy with a $5,000,000.00 policy
limit.

 

7.Term and Termination.

 

7.1        This Agreement shall be effective beginning on the date hereof and
continuing until the last day of Director’s current term as a director of the
Corporation, unless earlier terminated as provided in this Section. This
Agreement shall automatically renew upon the date of Director’s reelection as a
director of the Corporation.

 

7.2        The term of service as a Director under this Agreement shall begin
upon election at a special meeting called for that purpose. The Bylaws of the
Corporation provide for staggered voting for the Board of Directors. For
purposes of staggered voting, the Board is divided into three Classes. The
Director will be appointed as a Class II Director and the 2-year term of the
director’s service shall continue until the Corporation’s 2020 fiscal year
Annual Meeting of Shareholders as specified in the bylaws of the Corporation,
unless earlier terminated as provided in this Section. Thereafter, at the fiscal
year 2020 Annual Meeting of Shareholders and subsequent Annual Shareholder’s
Meetings, the Director may stand for re-election for additional terms of two
years.

 

7.3        Director may at any time, and for any reason, resign from said
position with such resignation being subject to any other continuing contractual
obligation herein or any obligation imposed by operation of law.

 

7.4        Director may be removed from the Board or any Committee, with or
without cause, in accordance with the Charter and Bylaws of the Corporation.

 

7.5        This Agreement shall automatically terminate upon the death or
disability of Director or upon his resignation or removal from the Board. For
purposes of this Section, “disability” shall mean the inability of Director to
perform the Services for a period of at least fifteen (15) consecutive days.

 

7.6        In the event of any termination of this Agreement, Director agrees to
return any materials received from the Corporation pursuant to Section 3 of this
Agreement except as may be necessary to fulfill any outstanding obligations
hereunder. Director agrees that the Corporation has the right of injunctive
relief to enforce this provision.

 

7.7        Upon termination of this Agreement, the Corporation shall promptly
pay Director all unpaid compensation due, pursuant to Section 5 above, and
expense reimbursements incurred, if any, as of the date of termination, upon
receipt of reasonable documentation.

 

 

 

 

8.Proprietary Information, Inventions and Non-Competition.

 

Director shall, concurrently with the execution of this Agreement, enter into a
Proprietary Information, Inventions and Non-Competition Agreement with the
Corporation substantially in the form attached hereto as Exhibit D.

 

9.Assignment.

 

This Agreement and all of the provisions hereof shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
permitted assigns and, except as otherwise expressly provided herein, neither
this Agreement, nor any of the rights, interests or obligations hereunder shall
be assigned by either of the parties hereto without the prior written consent of
the other party.

 

10.General.

 

10.1        Governing Law and Venue. This Agreement and the legal relations
among the parties shall be governed by, and construed and enforced in accordance
with, the laws of the State of Connecticut, without regard to its conflict of
laws rules. The Corporation and Director hereby irrevocably and unconditionally
(i) agree that any action or proceeding arising out of or in connection with
this Agreement shall be brought only in the State of Connecticut (the
“Connecticut Court”), and not in any other state or federal court in the United
States of America or any court in any other country, (ii) consent to submit to
the exclusive jurisdiction of the Connecticut Court for purposes of any action
or proceeding arising out of or in connection with this Agreement,
(iii) appoint, to the extent such party is not otherwise subject to service of
process in the State of Connecticut, irrevocably as its agent in the State of
Connecticut as such party’s agent for acceptance of legal process in connection
with any such action or proceeding against such party with the same legal force
and validity as if served upon such party personally within the State of
Connecticut, (iv) waive any objection to the laying of venue of any such action
or proceeding in the Connecticut Court and (v) waive, and agree not to plead or
to make, any claim that any such action or proceeding brought in the Connecticut
Court has been brought in an improper or inconvenient forum.

 

10.2        Notices. All notices and other communications required or permitted
hereunder will be in writing and will be delivered by hand or sent by overnight
courier or e-mail to:

 

Corporation:

    NanoViricides, Inc.

    1 Controls Drive

    Shelton, CT 06484

    Attn: Harry Schochat, Esq., Corporate Counsel

    e-mail: harry@harryschochat.com

 

or to any other address as may have been furnished to Director by the Company.

 

Director:

    James Sapirstein

    [_______________________]

    [_______________________]

    Fax: ___________________

    e-mail: jesapirstein@gmail.com

 

 

 



 

10.3        Severability. In the event that any provision of this Agreement is
held to be unenforceable under applicable law, this Agreement will continue in
full force and effect without such provision and will be enforceable in
accordance with its terms.

 

10.4        Survival of Obligations. Notwithstanding the expiration or
termination of this Agreement, neither party hereto shall be released hereunder
from any liability or obligation to the other which has already accrued as of
the time of such expiration or termination (including, without limitation,
Corporation’s obligation to make any fees and expense payments) or which
thereafter might accrue in respect of any act or omission of such party prior to
such expiration or termination.

 

10.5        Entire Agreement. This Agreement, along with the Exhibits referenced
herein that may be previously or contemporaneously executed, embodies the entire
agreement and understanding between the parties hereto with respect to the
subject matter of this Agreement and supersedes all prior or contemporaneous
agreements and understanding other than this Agreement relating to the subject
matter hereof.

 

10.6        Amendment and Waiver. This Agreement may be amended only by a
written agreement executed by the parties hereto. No provision of this Agreement
may be waived except by a written document executed by the party entitled to the
benefits of the provision. No waiver of a provision will be deemed to be or will
constitute a waiver of any other provision of this Agreement. A waiver will be
effective only in the specific instance and for the purpose for which it was
given, and will not constitute a continuing waiver.

 

10.7        Counterparts. This Agreement may be signed in any number of
counterparts, each of which will be deemed an original, but all of which
together will constitute one instrument.

 

[The remainder of this page has been intentionally left blank. Signature page(s)
to follow]

 

 

 

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be signed as of
the day and year first above written:

 

 

NANOVIRICIDES, INC.

 

By: ________________________

Name:Anil R. Diwan

Title:President and Chairman of the Board of Directors

 

 

DIRECTOR APPOINTEE:

 

By:

 

 

Name: James Sapirstein

 

Address: [___________________]

 

  ___________________

 



 

